            Case 1:20-cv-02912-RDB Document 1 Filed 10/09/20 Page 1 of 6



                       IN THE UNITED STATES DISTRICT COURT FOR THE
                               DISTRICT OF MARYLAND

DEBBIE DEFRESSINE                               :
936 YACHT CLUB DRIVE                            :
BERLIN, MARYLAND 21811                          :
                                                :
     Plaintiff,                                 :
                                                :
v.                                              :            Civil Action No.
                                                :
CVS PHARMACY, INC                               :
ONE CVS DRIVE                                   :
WOONSOCKET, RHODE ISLAND 02895                  :
                                                :
                                                :
     Serve: The Corporation Trust, Incorporated :
             2405 York Road                     :
             Suite 201                          :
             Lutherville, MD 21093-2264         :
                                                :
                                                :
     Defendant.                                 :

                                         COMPLAINT

       COMES NOW, Plaintiff, Debbie DeFressine, by and through her undersigned counsel,

hereby sues CVS Health Corporation for age discrimination in violation of the Age Discrimination

in Employment Act (ADEA), 29 U.S.C.§ 621, et. seq., and the Delaware Code Ann. tit. 19, § 710.

et seq, and hereby states as follows:

                                           PARTIES

       1.      Plaintiff, Debbie DeFressine, is an adult resident of the State of Maryland.

       2.      Defendant, CVS Health Corporation, (CVS) is a healthcare company incorporated

in the State of Delaware with over 9,900 retail locations and 300,000 employees nationwide.
             Case 1:20-cv-02912-RDB Document 1 Filed 10/09/20 Page 2 of 6



                                    JURISDICTION AND VENUE

        3.         This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 for claims

arising under federal law, i.e. 29 U.S.C. § 621 et seq.

        4.         At all times relevant to this case, Defendant has been an employer and has engaged

in an industry affecting commerce, has employed fifteen or more employees, and otherwise has

been an employer, within the meaning of 29 U.S.C. § 630(b).

        5.         Venue is proper in this Court since the Defendant conducts business in the State of

Maryland.

                                        FACTS OF THE CASE

        6.         Plaintiff, Debbie DeFressine, was employed by Defendant, CVS, from 1985

through and until August 22, 2019.

        7.         From October 2016 to August 22, 2019, Plaintiff was the Store Manager at the

Bethany Beach, Delaware CVS retail store located at 39820 Hickman Plaza Drive Bethany Beach,

DE 19930.

        8.         In addition to working at the Defendant’s Bethany Beach store, Plaintiff also

worked at several other of Defendant’s retail stores, including those in Ocean View, MD,

Selbyville, DE, West Ocean City, MD, Easton, MD, and Kent Island, MD.

        9.         On or about August 22, 2019, Plaintiff’s District Manager was Ayla Dugan, who is

in her thirties.

        10.        On or about August 22, 2019, CVS District Manager Ayla Dugan notified Plaintiff

that she was being terminated for improperly tracking her work hours.




                                                    2
           Case 1:20-cv-02912-RDB Document 1 Filed 10/09/20 Page 3 of 6



        11.     Defendant’s allegation that Plaintiff was terminated due to improperly tracking her

work hours is provably false. Plaintiff can substantiate all of the time that she entered into

Defendant’s timekeeping system.

        12.     At the time she was terminated, Plaintiff was 64 years of age.

        13.     Defendant replaced Plaintiff with Jonathan and then with Tim Atkinson, who is

substantially younger than Plaintiff.

        14.     On or about October 11, 2019, Plaintiff filed a Charge of Discrimination with the

Equal Opportunity Employment Commission and the Delaware Division of Industrial Affairs,

Charge No. 530-2020-00470, alleging discrimination based on age in violation of the Age

Discrimination in Employment Act (ADEA), 29 U.S.C.§ 621, et. seq., and the Delaware Code

Ann. Title 19, § 710. et seq.

        15.     On or about August 21, 2020, the EEOC issued a Right to Sue Letter giving Plaintiff

90 days to file suit in this matter.

                                 COUNT I
        VIOLATION OF THE AGE DISCRIMINATION IN EMPLOYMENT ACT
                          29 U.S.C. § 621, ET SEQ.

        16.     Plaintiff adopts and incorporates by reference all of the allegations set forth in the

previous paragraphs as if the same were fully set forth herein.

        17.     This action is brought pursuant to the Age Discrimination Employment Act of

1967, as amended, 29 U.S.C. § 621, et. seq., for employment discrimination on the basis of age.

        18.     The Age Discrimination Employment Act of 1967, as amended, 29 U.S.C. § 621,

et. seq. forbids an employer “(1) ... to discharge any individual or otherwise discriminate against

any individual with respect to his compensation, terms, conditions, or privileges of employment,

because of such individual's age.”


                                                  3
           Case 1:20-cv-02912-RDB Document 1 Filed 10/09/20 Page 4 of 6



        19.        The aforesaid discriminatory treatment by Defendant toward Plaintiff caused

tangible harm to Plaintiff in that it affected the terms, conditions and privileges of her employment.

        20.        Other similarly situated employees not of Plaintiff’s age group were not subject to

the same conditions of employment as Plaintiff.

        21.        A causal connection exists between Defendant’s action in terminating Plaintiff and

Plaintiff’s age.

        22.        Defendant’s allegation that Plaintiff was terminated due to her improperly tracking

her work hours is provably false and pretext for its unlawful termination of Plaintiff based on her

age.

        23.        Defendant committed unlawful age discrimination, in violation the                Age

Discrimination Employment Act of 1967, as amended, 29 U.S.C. § 621, et. seq., when it

terminated Plaintiff,      who was well over the age of 40, and replaced her with employees

substantially younger than her.

        24.        Defendant’s conduct was malicious, willful, and intentional.

        25.        Plaintiff has suffered and continues to suffer harm and damages as a direct and

proximate result of Defendant’s unlawful action.

                                     COUNT II
                   VIOLATION OF DELAWARE CODE ANN. TIT. 19, § 710 ET SEQ.

        26.        Plaintiff adopts and incorporates by reference all of the allegations set forth in the

previous paragraphs as if the same were fully set forth herein.

        27.        Pursuant to the Delaware Code Ann. tit. 19, § 710 et seq., “It shall be an unlawful

employment practice for an employer to (1) Fail or refuse to hire or to discharge any individual or

otherwise to discriminate against any individual with respect to compensation, terms, conditions

or privileges of employment because of such individual’s… age.”

                                                     4
             Case 1:20-cv-02912-RDB Document 1 Filed 10/09/20 Page 5 of 6



        28.        The aforesaid discriminatory treatment by Defendant toward Plaintiff caused

tangible harm to Plaintiff in that it affected the terms, conditions and privileges of her employment.

        29.        Other similarly situated employees not of Plaintiff’s age group were not subject to

the same conditions of employment as Plaintiff.

        30.        A causal connection exists between Defendant’s action in terminating Plaintiff and

Plaintiff’s age.

        31.        Defendant’s allegation that Plaintiff was terminated due to her improperly tracking

her work hours is provably false and pretext for its unlawful termination of Plaintiff based on her

age.

        32.        Defendant committed unlawful age discrimination, in violation of the Delaware

Code Ann. tit. 19, § 710 et seq. when it terminated Plaintiff, who was well over the age of 40, and

replaced her with employees substantially younger than her.

        33.        Defendant’s conduct was malicious, willful, and intentional.

        34.        Plaintiff has suffered and continues to suffer harm and damages as a direct and

proximate result of Defendant’s unlawful action.

        WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in favor of

Plaintiff and against Defendant:

        A.         Enter judgment in favor of Plaintiff and against Defendant on Counts I and II of the

Complaint.

        B.         Award Plaintiff compensatory damages in the amount of $1,000,000.00 or such

other amount as established at the trial of this matter and punitive damages in the amount of

$1,000,000.00 or such other amount as this Court deems necessary based upon the facts and

circumstances of this case.



                                                    5
            Case 1:20-cv-02912-RDB Document 1 Filed 10/09/20 Page 6 of 6



       C.      Award Plaintiff all of her attorneys’ fees and costs associated with this matter.

       D.      Grant such other and further relief as this Court deems necessary based upon the

facts and circumstances of this case.


                                           JURY TRIAL

       Plaintiff requests that all matters in this case be tried by a jury.

Dated: October 9, 2020                                 Respectfully Submitted,

                                                       /s/Neil S. Hyman___________________
                                                       Neil S. Hyman, Esquire
                                                       Bar No. 15158
                                                       Law Office of Neil S. Hyman, LLC
                                                       4520 East West Highway, Suite 700
                                                       Bethesda, Maryland 20814
                                                       301-841-7105 (p)
                                                       neil@neilhymanlaw.com
                                                       Counsel for Plaintiff




                                                   6
